One ground of defence is that the plaintiff assumed the danger of coming in contact with the defectively insulated wires charged with a high voltage of electricity, while he was engaged in his work near the northeast corner of the building; that if he did assume that danger as a matter of law, it is unnecessary, and perhaps illogical, to inquire whether the defendant was negligent in maintaining at that point, at the time of the accident, the wires so charged with electricity, or whether the plaintiff was in the exercise of due care. It may be conceded that if the plaintiff knew and appreciated the danger of his situation, or, in the absence of actual, affirmative knowledge upon that subject, if the ordinarily prudent man would have had such knowledge, he cannot recover, however reprehensible the defendant's conduct *Page 163 
may have been, and however careful he may have been under the circumstances. It is the general rule that every one who voluntarily takes a particular position assumes the risk of all danger incident to remaining there of which he either knows, or would know if he used ordinary care. Miner v. Railroad, 153 Mass. 398. By this is only intended that he assumes the risk of all dangers of the situation that are apparent to his observation; for he does not assume a risk when for any reason he could not be expected to apprehend it. Demars v. Company, 67 N.H. 404, 406. The defendant claims that the principles of law thus expressed in general language are applicable to the facts of this case, and establish the proposition that the plaintiff voluntarily and knowingly incurred the risk of coming in contact with the charged wires while working near them. In this view, the manner in which the accident occurred, or the degree of care exercised either by the defendant or by the plaintiff, is immaterial. Thomas v. Quartermaine, 18 Q.B. Div. 685; Fitzgerald v. Paper Co.,155 Mass. 155, 158. In short, the doctrine invoked is the one often expressed or indicated by the maxim, Volenti non fit injuria.
But when this defence is urged as a ground for a nonsuit or a verdict for the defendant, as it is in this case, it must appear that reasonable men, acting as the triers of the fact, would find, without any reasonable probability of differing in their views, either that the plaintiff knew and appreciated the danger, or that ordinarily prudent men under the same circumstances would readily acquire such knowledge and appreciation. The fact of actual or constructive knowledge on the part of the plaintiff must appear, either directly or by necessary inference from the evidence and the uniform experience of men, before the court can order a non suit or direct a verdict upon this ground. And this result must follow after the evidence has received a construction most favorable to the plaintiff. Hardy v. Railroad, 68 N.H. 523, 536. The essential question, therefore, upon this branch of the case is whether the evidence warranted the jury in finding that the plaintiff did not assume the risk.
The plaintiff, who was about twenty years old, was an ordinary laborer about the building. He had had but little experience with the practical operation of electricity. It appeared that he had for a short time run a saw propelled by electricity for sawing wood, and that he had then been told not to touch the wires. He understood that the wires near where he was at work were used to transmit electricity for lighting purposes; he knew that the insulation was worn off from them and was hanging down in places, and that a live wire was dangerous; but he did not know whether the current *Page 164 
was on that morning or not, or whether the wires were then dangerous to touch or not. He had received no instructions upon these points. Did he have, or is he chargeable with having, such information in regard to the actual danger he encountered as would preclude the inference, as a reasonable deduction, that he did not voluntarily or willingly assent to the risk occasioned by the high voltage of electricity upon the wires at the time of the accident? Could reasonable men honestly entertain that opinion? It is to be observed that the accident occurred between half-past eight and nine o'clock in the morning. There is no evidence that these wires were used for any other purpose than that of furnishing light, or that the plaintiff had any reason to suppose that they served any other purpose. Nor can the court say that it is a general custom for electric lighting companies to keep their wires fully charged in the daytime, so that no prudent man could work near such wires in the daytime without knowing of and appreciating the fact that they might be charged. As a matter of fact, it does not appear that the defendant was in the habit of keeping the current on during the daytime; nor does it appear for what purpose it was on at the time of the accident. The plaintiff had no knowledge that the defendant was operating its line, or that there was any occasion for operating it, at nine o'clock in the morning. He testified that he did not know that at that time it was dangerous. Whether a prudent man might be justified in believing that the current was not on, under the circumstances, is a question which may be open to reasonable doubt, and which, therefore, cannot be determined by the court.
But it is urged that the plaintiff knew that the current was liable to be on; and that as he could not know as a fact whether it was or not without coming in contact with the wires, he is chargeable with knowledge that it was on. This amounts to saying that a person is charged with knowledge of a danger which may or may not exist, although the apparent probabilities are that it does not exist; that he acts at his peril when his movements are governed by what is probable, rather than by what is possible. Some reasonable men in the plaintiff's situation might say it was very probable that the current would not be on at that hour, although there was a possibility that it might be. Other reasonable men might entertain the opposite view. To say, as a matter of law, that the plaintiff under such circumstances could only justify his conduct by adopting the absolutely safe course, would be to hold that reasonable men would never act in such a situation upon probable and reasonable deductions. It is certain that if the plaintiff had refused to work near the wires because there was a possibility that they were charged, he would not have been *Page 165 
injured. The perfectly safe course was for him to keep away from the wires; but that does not prove that he is chargeable with knowledge of the dangerous condition of the wires and appreciated the actual situation, or that he assumed the risk, if reasonable men, acting upon the probabilities, might have concluded that the current was off. This presents a question of fact determinable by the jury. The plaintiff did not assume the risk as a matter of law; and it was, therefore, competent for the jury to find that he did not assume it as a matter of fact.
This result leads logically to the inquiry whether the defendant was guilty of a breach of its duty to the plaintiff at the time of the accident; that is, whether the evidence warranted the jury in finding that it was. If the plaintiff assumed the risk of coming in contact with the charged and uninsulated wires, the defendant was not culpably negligent as to the plaintiff in maintaining its wires in that condition of danger; otherwise, it may have been. In considering this question it is important to have a clear idea of the defendant's act which, it is claimed, and which the jury may have found, constituted a breach of its legal duty to the plaintiff. The mere fact that the wires were in close proximity to the staging upon which the plaintiff was rightfully standing is liable to divert attention from the essential act on the defendant's part which is the basis of the plaintiff's case. The wires when in a normal condition, or when not used for the transmission of electricity, were harmless. It was only when they were charged with a certain voltage of that imponderable, silent, and hidden force that the situation of one near them became perilous; and especially so when the insulation was imperfect. The alleged negligence of the defendant consisted in maintaining, or sending, or having upon the wires not properly insulated at the time of the accident a current of electricity sufficient in intensity to cause serious physical injury to one merely touching them, or standing in close proximity to them. The result to be apprehended from such a state of facts was known to the defendant's agents, and to some extent to the plaintiff. The defendant was therefore chargeable with knowledge that a man at work on the staging, who should for any reason touch the uncovered wires, would receive severe and perhaps fatal injuries from the transmission of the electric current through his body. From this knowledge of the situation, a legal duty was imposed upon the defendant toward one so exposed, upon its invitation, to use at least ordinary care to protect him from such harm. Poll. Torts 490; True v. Creamery, 72 N.H. 154, 156; Heaven v. Pender, 11 Q.B. Div. 503, 510, 515. The question therefore arises whether it performed that duty.
But it is claimed that the defendant did not, know, and is not *Page 166 
chargeable with knowledge, that the contractor, who had the entire charge of constructing the building, would build an outside staging five feet in width, extending at the northeast corner to within two or three inches of its wires; that such an appliance in erecting such a building is unnecessary, since the men could work as well from an inside staging; that the premises it furnished to the contractor, or the work it authorized him to do, did not necessarily involve the danger of personal injury from an electric shock; that if there was negligence in the way the work was being done; it was the negligence of the contractor, for which it is not liable. This argument seems to be based upon the assumption that, as a matter of law, if it was possible for the contractor to erect the building without the use of outside stagings, or without exposing the laborers to the liability of coming in contact with its wires, it is not liable in this action. There is no evidence of the terms of the contract. The case was tried upon the mutual understanding that the man who had charge of the work was an independent contractor. It does not appear that the defendant imposed any conditions upon him with reference to its electric line. But, in general, whether a dangerous situation will arise as a matter of strict necessity from the work which the contractor engages to do, is not the test by which to determine the landowner's liability therefor. The correct principle is that the landowner is responsible to invitees upon the premises, who suffer injuries from a nuisance created on his land, when that result was reasonably to be apprehended from the usual and ordinary method of doing the work contracted for. In Thomas v. Harrington,72 N.H. 45, the contractor agreed, among other things, to put in a water-pipe to connect with a water-main in the highway, and it was there said: "That the parties had in mind the excavation of a ditch in the highway, is not open to doubt upon a reasonable construction of the contract. It was a necessary and anticipated part of the work which the defendants employed McFadden to do. . . . In such a case, one cannot avoid responsibility for the consequences naturally to be apprehended in the course of the performance of the work, by employing another to do the work as an independent contractor." If upon a reasonable construction of the contract, under which the defendant employed the contractor to build a brick block of the character of the one actually in part constructed, the parties intended and understood that an outside staging five feet in width was to be built, the defendant has no ground for insisting that it did not authorize, as a reasonably necessary part of the work, the erection of such a staging. Samuel v. Novak, 99 Md. 558. That an outside staging of that width is a convenient means employed in erecting a brick structure, is a *Page 167 
matter of common knowledge, which sufficiently justifies the inference that the defendant understood that it would be employed by its contractor in erecting its new power-house. The fact of danger necessarily inherent in the work does not fix the limit of the employer's liability for resulting injuries; in other words, it affords no excuse for him to show that it was possible for the contractor to do the work in a safer manner, if the method adopted was contemplated by or known to him, upon a reasonable construction of the contract. Norwalk Gaslight Co. v. Norwalk, 63 Conn. 495, 526, 527; Cool. Torts 547. The fact that, in this case, it was possible to construct the walls of the power-house without the aid of an outside staging, or to adopt some other arrangement that would prevent the laborers from getting in close proximity to the electric wires, does not alone absolve the defendant from liability, since it was competent for the jury to find that the use of an outside staging, five feet in width, around the building, was a reasonable and usual means for the construction of brick buildings, and that the defendant presumably understood such a staging would be used by its contractor, in the absence of any special contractual provision to the contrary. Moreover, this inference is strengthened by the fact that the wires at the corner in question were both upon the outside arm of the pole, or on the street side of the pole, which has some tendency to show that the defendant had moved them to that position to give room for the staging, and therefore that it had actual knowledge of the proposed structure on the outside of the building. It is also probable, from the fact that the building had been in process of erection for some weeks and outside stagings had been built as the work progressed, that the defendant, through its proper agents, knew that the staging in question had been built and that the men were at work upon it near its line of wires. This is a practical ratification, equivalent to a prior authorization, of the contractor's act of building the staging. Upon any view of the evidence, it was competent for the jury to find that it had such knowledge, and hence that it authorized the construction of the staging upon its premises, which in connection with the wires, when charged, constituted a concealed danger to men working in that place. Brannock v. Elmore, 114 Mo. 55, 63.
The defendant's argument upon this point also proceeds upon the assumption that the contractor had full knowledge of the danger to be apprehended from constructing and using an outside staging at the northeast corner; and the conclusion of law is predicated upon it, that the plaintiff's injury, if the legal result of any one's negligence, was alone due to the negligence of the contractor. If it is conceded that this assumption of fact is correct, it does *Page 168 
not follow that the defendant owed no duty to the plaintiff with reference to the condition of the premises which it suffered to exist. The plaintiff was not a trespasser or a mere licensee in his relation to the defendant. He was not there upon his own business alone, or for personal pleasure. He was there at the request of the defendant and for the immediate benefit and advantage of the defendant. Plummer v. Dill, 156 Mass. 426. The fact that he was a servant of the contractor in the performance of the work did not relieve the defendant from the performance of any duty it owed him as an invitee. There is no necessary inconsistency in holding that, with reference to the contractor, he was in a legal sense his servant, and with reference to the defendant he was its invitee. Presumably, he was a reasonably intelligent and prudent man for the work he was employed to do. There is no evidence to the contrary. To say the least, he was such a man as the defendant authorized by the contract to come upon its premises for the purpose of working upon the staging. A simple warning to him of the concealed danger incident to his work near the charged wires would have doubtless prevented the accident. Whether, if he had been an imbecile, the defendant would have had the right, as against the contractor, to exclude him from the premises, is a question that need not now be considered. Perhaps in such a case it would be unreasonable to hold that he was the defendant's invitee.
"Roundly stated," the rule is, "that the relation of master and servant does not subsist between the proprietor and the servant of the contractor; and therefore those obligations which the law imposes upon the master for the protection of one injured while in his service do not rest upon the proprietor, but upon the contractor. On the other hand, the servant of the contractor must be deemed to be upon the premises of the proprietor by his invitation, express or implied; and therefore he owes him the same duty of guarding him against the consequences of hidden dangers on the premises, that a proprietor would in any case owe to a guest, a customer, or other person coming by invitation upon his premises." 1 Thomp. Com. Neg., s. 680. The same author also says (s. 979): "It is not necessary to suggest that where a proprietor engages an independent contractor to do work upon his premises, the contractor, while executing the work, will be there in pursuance of the invitation of the proprietor, and the proprietor will . . . be under the duty of exercising ordinary or reasonable care, to the end of promoting his safety. In almost every such case there is the further implication, that if the contractor brings third persons, his own employees, his partners, or assistants, to assist him in executing the contract, such persons are *Page 169 
presumably upon the premises by the invitation of the owner, and he owes to them the same measure of care, to the end of promoting their safety, that he owes to the contractor himself, — and this, although no contractual relation exists between the proprietor and them." See, also, Coughtry v. Company, 56 N.Y. 124; John Spry Lumber Co. v. Duggan, 80 Ill. App. 394,398; Johnson v. Spear, Mich. 139, 143; Brannock v. Elmore, 114 Mo. 55; Holmes v. Railway, L.R. 4 Exch. 254; Beach Cont. Neg., s. 51.
If the defendant had actually employed the plaintiff to work upon the staging it authorized to be built around its building, in the absence of an assumption of the risk by the plaintiff it would have been its duty to exercise reasonable care in some way to protect him, while observing due care, from incurring the danger of coming in contact with the charged wires. But there is no sound reason why it is not under a similar legal obligation when the plaintiff is by implication its invitee, instead of its servant. Being its invitee, the plaintiff had a right to rely upon the defendant's performance of this duty, and to assume that the defendant would not expose him, while attending to the work of constructing its building, to great and serious dangers connected with the premises, of which he had no knowledge and of which he was not chargeable with knowledge, but which were well known to the defendant. "Every man who expressly or by implication invites others to come upon his premises assumes to all who accept the invitation the duty to warn them of any danger in coming, which he knows of or ought to know of, and of which they are not aware. This is a very just and very familiar principle." Cooley, J., in Samuelson v. Mining Co., 49 Mich. 164, 170; True v. Creamery,72 N.H. 154, 156; Bright v. Company, 88 Wis. 299, 306; Bennett v. Railroad,102 U.S. 577.
The assumed fact that the contractor knew of the peculiar danger connected with the plaintiff's situation is immaterial. The duty imposed by law upon the defendant, as the owner and occupier of the premises, for the reasonable protection of its invitee, is not performed by an attempted delegation of it to a third party. It is a non-delegable duty, arising from the proprietor's control of the premises (Woodman v. Railroad,149 Mass. 335, 340); and "where the duty sought to be enforced is one imposed by law upon the defendant, he cannot escape liability by showing that he employed another, over whom he had no control, to perform it for him." Pittsfield etc. Co. v. Shoe Co., 71 N.H. 522, 530. "He may bargain with the contractor that he shall perform the duty, and stipulate for an indemnity from him if it is not performed, but he cannot thereby relieve himself from liability to those injured by the failure to perform it." Dalton v. Angus, 6 App. Cas. 740, *Page 170 
829; Rolfe v. Railroad, 69 N.H. 476; Cabot v. Kingman, 166 Mass. 403, 406; Engel v. Eureka Club, 137 N.Y. 100, 104; 1 Shearm.  Red. Neg., s. 176; Cool. Torts 547. Suppose the fact appeared that Frost knew at the time the contract was made that the defendant proposed to maintain upon the wires a dangerous current of electricity: upon what ground could it be held that the defendant was thereby absolved from its duty of care toward those whom it in effect invited to work upon its premises in close proximity to the point of danger? Or suppose Frost had agreed with the defendant to warn his men of the danger, and had failed to do so: it is plain that that fact would afford the defendant justification for its failure to perform its duty to the plaintiff. Frost's knowledge is as immaterial upon the question of the defendant's performance of its duty to the plaintiff, as it would be if it owed him no duty.
It is said that the relation existing between the parties does not differ from that of a landlord and his tenant's guest or sub-tenant, where by the terms of the lease the tenant enters into full control of the premises. But if, in the absence of an express contract, the landlord is under no obligation to his tenant, or to one occupying the premises in the right of the tenant, to keep them in a proper sanitary condition (Towne v. Thompson, 68 N.H. 317), the attempted application of that principle to this case fails, (1) because the defendant did not give the exclusive possession of the premises, including its line of wires, to the contractor as to tenant, and (2) because the plaintiff was present, not upon the invitation of the contractor alone and for his benefit alone, but upon the implied invitation of the defendant and in the prosecution of its special business. In short, the defendant's contract with Frost was not a contract of leasing by which the latter acquired the exclusive possession of the premises, and hence the argument by analogy is clearly fallacious. See Looney v. McLean, 129 Mass. 33, 35; Learoyd v. Godfrey, 138 Mass. 315: Gordon v. Cummings, 152 Mass. 513; Phillips v. Company, 55 N.J. Law 307.
In Mulchey v. Society, 125 Mass. 487, the defendant employed one Needham as an independent contractor to paint the ceiling of its church, having already had a staging for that purpose built by other parties. By reason of the defective construction of the staging, the plaintiff, who was an employee of the contractor, was injured; and in holding the defendant liable the court say (p. 489) that the society "had accepted and used the staging, and had in effect invited and induced Needham and his workmen to come upon it to paint the church, and was liable to any of them who suffered injury from the dangerous condition of the staging which *Page 171 
was not apparent to them and which was caused by negligence in its construction." If it is said that in that case the defendant furnished the defective staging as an appliance to be used by the contractor's servants, while in this case the defendant furnished or maintained the premises in a dangerous condition, it is difficult to understand how that difference in the facts affects the legal principle involved. Whether the defendant furnishes the contractor with defective tools, or induces him to undertake the performance of work in a dangerous place, the defendant's liability for resulting injuries to the contractor's servants — his invitees — does not depend on a question of mere terminology. The legal definition of his duty would be the same in both cases. See Erickson v. Railroad, 41 Minn. 500. The defendant's employment of Frost did not make the latter a tenant of the former, or render the plaintiff a trespasser or mere licensee as against the defendant. He was an invitee; and it owed to him the non-delegable duty of using reasonable care to protect him from the concealed danger occasioned by its maintaining upon its wires near which it invited him to work, a high voltage of electricity. The jury were authorized to find from the evidence that it did not perform this duty.
It is further contended that if the defendant was negligent the manner above indicated, its negligence was not the proximate cause of the plaintiff's injury, because, according to the defendant's claim, the evidence shows that for some cause, not attributable to the defendant, the plaintiff was in the act of falling before his hands came in contact with the wires; and it is urged that this was an independent, intervening cause of the accident, without which the plaintiff would have sustained no injury, and hence that it was the proximate cause thereof. Whether upon the facts, as the defendant assumes them to be, this conclusion as a matter of law is sound, is at least open to doubt. But unless the evidence reported shows that the defendant's theory of the accident is necessarily true, it is unnecessary, upon the motion for a nonsuit, to discuss the correctness of the legal conclusion submitted. For some reason, perhaps due to the effect of the electrical shock, the plaintiff was not able to recall what he did, or what occurred, after he reached the corner of the building, some feet distant from the corner of the staging. That there was evidence tending sustain the defendant's theory must be conceded; but there was other evidence supporting the plaintiff's theory that he was attending to his proper work, and that accidentally his hands came contact with the wires before he began to fall; in other words, that in seeking to free himself from the wires he fell backward and off the easterly end of the staging, instead of forward and off *Page 172 
the northerly side of the staging, as claimed by the defendant. A fellow-workman testified that he saw the plaintiff standing at the northeast corner of the staging, looking down, apparently waiting for a board to be handed up to him; that the witness went directly down the runway on the side of the staging, and when he reached the ground he saw the plaintiff falling off the easterly end of the staging, from the position he was occupying when he last saw him. It was competent for the jury to find that it did not take the witness more than a minute or two to reach the ground after he saw the plaintiff standing on the staging, although he said it was "in the neighborhood of five minutes." The distance he walked and the speed he made going "right straight down the run" might be more trustworthy evidence of the time it took him, than his opinion. Upon this evidence and the fact that he was injured by the electrical current on the adjacent wires, it was competent for the jury to find that the plaintiff immediately before and up to the time of the accident was standing at the northeast corner of the staging, attending to his work. Murray v. Railroad, 72 N.H. 32, 40.
Miss Arnott, the only witness who saw him when his hands touched the wires, testified that the plaintiff was near the corner of the staging; that the first thing she saw "was some one fall against the wires, throw out their arms, and then he fell to the ground"; that he fell off the east end of the staging, and that his feet were on the staging when he touched the wires. On cross-examination, she testified that he began to fall before he touched the wires. To say the least, her testimony was somewhat contradictory. But it is apparent that he had not lost his balance before he came in contact with the wires. If he had, his momentum would naturally have carried him off the northerly side of the staging and forced the wires out; whereas there was evidence that the corner post of the staging was burned or scorched at the time of the accident, which fact had some tendency to prove that he pulled the wires toward him, and that he was not falling at that time. The act of drawing back from the points of contact would doubtless be a natural or instinctive movement to make under such circumstances, if it was possible. In this connection, the fact that he fell off the east end of the staging, though very near the post, is significant. Upon this state of the evidence, it was competent for the jury to find that the plaintiff did not lose his balance and fall upon the wires, but that he came in contact with them while he had entire control of his person. The causal connection between the defendant's negligence and the plaintiff's injury, upon this view of the evidence, is clearly established; or at least, there was evidence sustaining that theory which was proper for the consideration of the jury. *Page 173 
It is further argued that the plaintiff was guilty of contributory negligence. But so far as this is based upon the assumption that he stumbled over the boards, or slipped on the ice or snow on the boards and fell onto the wires, it is sufficient to say that such is not a necessary inference from the evidence, and the plaintiff was not obliged to negative the imputation of contributory negligence based upon it. The fact that he chose this particular place for taking up the boards, which proved to be a dangerous place, when the work could have been safely done at other points on the staging, is merely evidence for the consideration of the jury upon the question of his care, in view of his actual or constructive knowledge of the situation. Nor is it correct to say that there was no evidence that the plaintiff was in the exercise of due care. It is well settled in cases of this character that direct affirmative evidence that the plaintiff was exercising due care is not necessary; it may be inferred from all the circumstances attending the accident and from the lack of evidence indicating carelessness on his part. Lyman v. Railroad, 66 N.H. 200; Hutchins v. Macomber, 68 N.H. 473; Gahagan v. Railroad, 70 N.H. 441. The evidence is consistent with the theory that the plaintiff while engaged in performing his work was exercising that degree of care which an ordinarily prudent man might exercise under the same circumstances, that his injuries were proximately attributable to the negligent act of the defendant, and that he did not voluntarily take the risk of the danger he encountered. It follows that the defendant's motions for a nonsuit and for a verdict were properly denied.
Several exceptions were taken to the refusal of the court to instruct the jury as requested by the defendant. In some of the requests, it was assumed as a matter of law that the defendant is not liable because it was the duty of the contractor to protect his men against the known dangers of the situation. But as it has already been shown, this is no defence.
Other requests are founded upon the proposition that if the work contracted to be done did not necessarily produce the danger, — that is, if the contractor could have constructed the building without creating the dangerous situation that did exist, — the defendant is not responsible. This position has already been considered and found to be untenable. It would also have been erroneous to instruct the jury, as in substance requested, that if the plaintiff came in contact with the wires as a result of a fall not due to the defendant's fault, the fall would be an independent, intervening cause of the accident, which would relieve the defendant of liability for the plaintiff's injuries. This proposition omits the necessary qualification that this legal result would not follow if the defendant knew, or ought to have known, that workmen on *Page 174 
the staging, while in the exercise of ordinary care, were liable to fall upon the wires. It was competent for the jury to find that accidents of that character might reasonably be apprehended from the situation the men were in and the character of the work they were doing. Pittsfield etc. Co. v. Shoe Co., 72 N.H. 546; Ela v. Cable Co., 71 N.H. 1. Whether the plaintiff's position at that time ought reasonably to be apprehended is, to say the least, under the evidence reported a question upon which reasonable men might differ. To base an instruction, discharging the defendant from liability, upon the assumption that the plaintiff's fall was an independent, intervening cause or occasion of his injuries, which could not have been anticipated, would be equivalent to an invitation to the jury to find that his accident of falling was not in accordance with the experience of mankind that men do fall from stagings. This is palpably erroneous. The fall cannot be deemed an act which could not be reasonably anticipated, and the requests involving that idea were properly denied because they were not applicable to the evidence. The requests relating to contributory negligence, assumption of risk, and burden of proof were substantially given in the charge.
The defendant took several exceptions to the charge which need be specifically considered, since the questions involved have been already considered, and the charge was in substantial accord with the law. If the defendant was not obliged, in the language of the charge, "to use all the means and appliances known to the business of transmitting electricity, so as to insure as far as possible the safety of people who are lawfully near to and likely to be exposed to the wires," it was bound to take at least reasonable precautions to that end, as the jury were instructed in other parts of the charge. If, standing alone, this language is too broad as a definition of the defendant's duty, it was so far qualified by the other parts of the charge, which were obviously correct, as to prevent its misleading the jury. Saucier v. Spinning Mills, 72 N.H. 292; Cohn v. Saidel, 71 N.H. 558, 571; Lord v. Lord, 58 N.H. 7, 11; Cooper v. Railway,49 N.H. 209. In the preceding sentence the court said that it was the defendant's duty to "so guard and protect their wires as to make the place where the workmen were employed near them reasonably safe." And the same idea was expressed in the charge several times. It is clear that the jury must have had a correct idea upon this subject.
The exceptions taken to the evidence have not been argued, but it is believed they present no error.
Exceptions overruled: judgment on the verdict.
PARSONS, C.J., and CHASE and BINGHAM, JJ., concurred. *Page 175